Citation Nr: 1706012	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-43 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1975 to May 1978, in the Navy from June 1978 to June 1980, and in the Air Force Reserves from June 1980 to February 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


REMAND

In January 2016, the Board remanded the claims on appeal to afford the Veteran a VA examination by a new VA examiner to determine whether any degree of current bilateral hearing loss and/or tinnitus was related to credible evidence of significant military noise exposure.    

The opinion was rendered in March 2016.  In determining that hearing loss and tinnitus were not the result of his military service, the examiner found the Veteran's record was "void of any evidence of acoustic trauma" and the Veteran "directly linked the onset of his hearing loss and tinnitus to his civilian noise exposure at Tinker AFB."  

Contrary to the rationale provided by the VA examiner, the Veteran's military noise exposure has been confirmed based on the circumstances of his service.  Moreover, as noted in the January 2016 remand, the Veteran contends his hearing loss and tinnitus are the result of in-service duties while in the Navy included loading weapons onto various aircraft on the flight deck of the U.S.S. Saratoga and as a field artillery crewman while in the Army.

Under these circumstances, the rationale provided by the VA examiner in March 2016 is based on inaccurate facts and therefore is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  A supporting rationale that denies the existence of in-service noise exposure and assertions by the Veteran that his current hearing loss and tinnitus are the result of such exposure is inadequate.  

Consequently, further remand is warranted to obtain an addendum opinion.  The January 2016 Board remand is incorporated by reference.  

Accordingly, the case is remanded for the following action:

1.  An addendum opinion must be sought from the VA examiner who rendered the March 2016 VA opinion.  If the examiner is unavailable, an appropriate VA examiner must be directed to provide the supplemental finding to the March 2016 VA opinion.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  After a review of the entire evidence of record, the examiner must render an opinion as to: 

(a) whether any degree of the Veteran's current bilateral hearing loss is related to his confirmed acoustic trauma/noise exposure while performing in-service duties in the Navy loading weapons onto various aircraft on the flight deck of the U.S.S. Saratoga and as a field artillery crewman while in the Army.

(b) whether any degree of the Veteran's current tinnitus is related to his confirmed acoustic trauma/noise exposure while performing in-service duties in the Navy loading weapons onto various aircraft on the flight deck of the U.S.S. Saratoga and as a field artillery crewman while in the Army.

The Veteran's military occupational specialties, his statements regarding the history of in-service and post service noise exposure, the objective medical findings upon entrance into and separation from his military service, including a comparison of the audiological findings documented on his June 1978 entrance examination and his April 1980 separation examination, which documents an upward audiometric shift at most of the tested Hertz levels, post service audiological evaluations, and any other pertinent clinical findings of record, must be considered and discussed. 

While free to assign probative value as deemed appropriate, the examiner must not deny the existence of the audiometric shift shown when comparing his June 1978 entrance examination to his April 1980 separation examination.  Moreover, the examiner must not deny the existence of in-service noise exposure/acoustic trauma.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

